DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claim 15 is cancelled. 
Claims 1 – 14, 16—20 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein the control portion at least sets the heating amount with respect to the region in which the image is not formed when the recording material is heavy paper to become smaller than the heating amount with respect to the region in which the image is not formed when the recording material is plain paper and the heating amount with respect to the region in which the image is formed when the recording material is plain paper to become smaller than the heating amount with respect to the region in which the image is formed when the recording material is
heavy paper so that a difference between the heating amount with respect to the region in which an the image is formed and the heating amount with respect to the region in which aft the image is not formed when the recording material is heavy paper becomes larger than a difference between the heating amount with respect to the region in which the image is formed and the heating amount with respect to the region in which the image is not formed when the recording material is plain paper.” 

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 – 14, 16—20, the claims have been found allowable due to their dependencies on claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852